Pettit, C. J.
Eeplevin before a justice of the peace, by the appellee against the appellant. There was a trial without plea, answer, or objection to the papers or jurisdiction of the justice, and judgment for the plaintiff. Appeal to the circuit court, where a like result was reached. But before trial in the circuit court, the defendant filed a plea or answer in abatement of the action, alleging that the replevin bond before the justice was executed on Sunday, and, therefore, the justice had no jurisdiction of the case. A demurrer to this answer was sustained, and this ruling presents the only question in the Case.
We hold that there was no error in the action of the court. The objection to the jurisdiction of the justice was made too late. Eddy v. Beal, 34 Ind. 159; Deardorff v. Ulmer, 34 Ind. 353; Smith v. Emerson, 16 Ind. 355; Spencer v. Dickerson, 15 Ind. 368; The Ind. & Ill. Cent. R. W. Co. v. Scarce, 23 Ind. 223; Collins v. Nichols, 7 Ind. 447.
*26We are fully convinced that there is no merit in this appeal.
The judgment is affirmed, at the costs of the appellant.